Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method for predicting software failure characteristics, the method comprising: accessing failure data and context data related to a first failed software call within a first software stack ... wherein the first software call trace represents a first sequence of software calls within the first software stack leading to the first failed software call, and wherein the first sequence of software calls includes a first entry point into the first software stack and a first exit point out of the first software stack; accessing cluster data on previous submissions of software failures ... including a second software call trace ... wherein the second sequence of software calls includes a second entry point into the second software stack and a second exit point out of the second software stack, wherein the first software stack and the second software stack share a common sub-software stack, and wherein the first entry point and the first exit point are different from the second entry point and the second exit point, respectively; correlating the first failed software call trace to the second failed software call trace based at least on analysis of clusters indicated by the cluster data, the failure data, and the context data ...,” when taken in context with other features of the independent claim as a whole.

Boutnaru, Shlomi, U.S. 2019/0370106 A1, teaches systems and methods for comparing stack trace static data points to one or more modeled stack traces and detecting at least one inconsistent event based on the comparison and using the result to perform at least one remedial action, but does not more particularly teach accessing failure and context data related to a first failed software call within a first software stack wherein said data comprises a software call trace including a first entry point into the first software stack and a first exit point from the software stack, accessing cluster data on previous failure submissions comprising analyzed failure data including a second software call trace comprising second entry and exit points differing from the first entry and exit points, correlating the first trace to the second trace based on cluster data analysis, and transmitting failure information to a device;
Chandrasekaran, Sashikanth, U.S. 7,987,390 B2, teaches automatically tracking errors encountered by a software system including recording error information comprising code path data in a database, the error information further including call stack trace and OS exception code information, but does not more particularly teach accessing failure and context data related to a first failed software call within a first software stack wherein said data comprises a software call trace including a first entry point into the first software stack and a first exit point from the software stack, accessing cluster data on previous failure submissions comprising analyzed failure data including a second software call trace comprising second entry and exit points differing from the first entry and exit points, correlating the first trace to the second trace based on cluster data analysis, and transmitting failure information to a device;
T. Dal Sasso, A. Mocci and M. Lanza, "Misery loves company: CrowdStacking traces to aid problem detection," teaches the automated collection of stack traces on the scale of an entire development community in a centralized repository in order to identify common hot spots in code and facilitate retrieval of relevant bug reports, but does not more particularly teach accessing failure and context data related to a first failed software call within a first software stack wherein said data comprises a software call trace including a first entry point into the first software stack and a first exit point from the software stack, accessing cluster data on previous failure submissions comprising analyzed failure data including a second software call trace comprising second entry and exit points differing from the first entry and exit points, correlating the first trace to the second trace based on cluster data analysis, and transmitting failure information to a device; and
N. Maruyama and S. Matsuoka, "Model-based fault localization in large-scale computing systems," teaches a fault localization technique comprising collecting per-process function call traces, deriving a concise execution model of normal function calling behaviors, and comparing this model to function call traces in error conditions, but does not more particularly teach accessing failure and context data related to a first failed software call within a first software stack wherein said data comprises a software call trace including a first entry point into the first software stack and a first exit point from the software stack, accessing cluster data on previous failure submissions comprising analyzed failure data including a second software call trace comprising second entry and exit points differing from the first entry and exit points, correlating the first trace to the second trace based on cluster data analysis, and transmitting failure information to a device.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/Andrew M. Lyons/Examiner, Art Unit 2191